Citation Nr: 0822471	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-27 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle injury.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from May 
to October 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision by the Waco RO.  A May 2007 rating decision 
increased the rating of the veteran's service-connected right 
ankle disability to 10 percent, effective April 23, 2007.  
The veteran did not disagree with the effective date 
assigned.


FINDING OF FACT

The veteran's right ankle disability is manifested by no more 
than moderate limitation of motion.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's residuals of a right ankle injury.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  See; 
38 C.F.R. § 3.159(b)(1)(including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) held that in an 
increased rating claim, VCAA notice must include with some 
specificity notice of what evidence is needed to support the 
claim.  

July 2005 letters (prior to the RO's initial adjudication of 
the claim) informed the veteran of evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  His representative's 
January 2007 letter reflects awareness of the criteria for 
establishing a higher rating.  Although the veteran was 
notified of the criteria for rating ankle disability via a 
July 2006 statement of the case (SOC) and not a pre-
decisional letter, which constitutes a notice defect, he is 
not prejudiced by such defect.  He has had ample time and 
opportunity to respond/supplement the record, and the claim 
was thereafter readjudicated (curing the defect).  See May 
2007 SSOC.  He is not prejudiced by any technical notice 
timing or content defect that may have occurred earlier along 
the way, nor is it otherwise alleged.

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has been examined by VA.  Evidentiary development is 
complete to the extent possible. VA's duty to assist is met.



II. Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Court has held that "staged" ratings are 
appropriate in an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The RO has assigned a staged increased rating, and 
as will be explained below, the Board finds that an 
additional "staged" increase is not appropriate in this case.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Analysis

An April 1993 rating decision granted service connection for 
the veteran's right ankle disability, rated noncompensable.

As the veteran has not disagreed with the effective date 
assigned for the current (10 percent, increased) rating, 
consideration will focus on the more recent findings on which 
the current rating must be based.  On April 2007 VA 
examination, the veteran complained of worsening right ankle 
pain at a level of 7/10 to 8/10, and stiffness and swelling 
with excessive ambulation.  He denied giving way of his 
ankle.  He was not taking medicine for his ankle.  He 
reported flare-ups with ambulation less than one mile.  He 
did not wear a brace or corrective shoes.  He denied episodes 
of dislocation or recurrent subluxation.  The examiner noted 
that the veteran's right ankle was swollen in the lateral 
malleolar area and that there was a firm bony ridge beneath 
the lateral malleolus, which was chronic and persistent.  
Right ankle dorsiflexion was to 10 degrees, plantar flexion 
was to 25 degrees, inversion was to 15 degrees, and eversion 
was to 10 degrees.  There was end range motion pain in all 
directions, but there was no additional limitation with 
repetitive use.  The veteran's gait was slightly guarded but 
not antalgic.  There was no evidence of ankle ankylosis.  The 
examiner indicated that the veteran's right ankle did not 
have additional limitation due to factors such and pain 
(including with repeated use), fatigue, weakness, lack of 
endurance, or incoordination.

Based on this examination, the RO increased the rating of the 
veteran's right ankle disability to 10 percent under Code 
5271, effective the date of the examination.  

Under Code 5271, a 10 percent rating is warranted where there 
is moderate limitation of ankle motion, and a maximum 20 
percent rating is warranted where there is marked limitation 
of ankle motion.  (Other codes providing for a rating in 
excess of 10 percent for ankle disability 5270, 5272, 5273 
require pathology not shown here, i.e., ankylosis or 
malunion.)  38 C.F.R. § 4.71a.

The April 2007 VA examiner noted that normal ankle motion is 
represented by dorsiflexion to 20 degrees, plantar flexion to 
45 degrees.  On examination of the veteran's right ankle, 
range of motion studies revealed that motion was diminished 
by about 50 percent, and that the veteran's gait was not 
significantly altered.  Such limitations are best described 
as moderate, rather than marked (required for the next 
higher, 20 percent, rating) limitation.  The Board has 
considered other factors that would potentially warrant a 
higher rating; however, even considering the veteran's 
complaints of pain and swelling, marked limitation of motion 
is not shown.  Notably, the VA examiner indicated that there 
were no factors that resulted in additional limitation of 
joint function.  Furthermore, rating under other potentially 
applicable codes is not indicated, as the pathology 
warranting such rating (ankylosis, malunion, astragalectomy) 
is not shown.  See 38 C.F.R. § 4.71a, Codes 5270, 5272, 5273, 
5272).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's service connected right ankle disability is 
manifested by impairment greater than moderate limitation or 
motion, and therefore against the his claim.  Accordingly, 
the claim must be denied.  


ORDER

A rating in excess of 10 percent for residuals of a right 
ankle injury is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


